Per CuriaM,
We are not convinced that, under the peculiar facts of this case, the learned court below abused its discretion in opening the judgment entered against the defendant company on the application of its receiver and permitting him to defend the action in a trial before the court and a jury which resulted in a judgment in his favor. The learned court was also right in refusing to take off the nonsuit, entered at the trial, as appears by his opinion subsequently filed.
The judgment is affirmed.